The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, below the title, replace paragraph [0001] with the following paragraph:
-- [0001]	This application is a continuation application of, and claims priority to, U.S. Application Serial No. 16/555,036, filed August 29, 2019, now U.S. Patent 10,971,612 issued April 6, 2021, which application is a continuation-in-part application of, and claims priority to U.S. Application Serial No. 16/440,427, filed June 13, 2019, now U.S. Patent 10,923,585 issued February 16, 2021, the entire contents of which are incorporated by reference  herein in their entireties.     --
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,304,271 to Huang et al (hereinafter Huang).
In re claim 1, Huang discloses a method of forming a high electron mobility transistor 10, comprising:
- forming a semiconductor structure 20 on a substrate 12, the substrate comprising an upper surface and

    PNG
    media_image1.png
    295
    401
    media_image1.png
    Greyscale
a lower surface on opposing sides of the substrate 12 [Fig. 1]; 		  Fig.9 >>>
- forming a source contact 26 comprising a first ohmic contact 329 on an upper surface of the semiconductor structure 20 [Figs. 4-7 & col. 3, lns.53-59]; 	  
- and forming a via 48 extending from the lower surface of the substrate 12 to the first ohmic contact 26 [Figs. 8-9 & col. 5, lns.5-20], wherein a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate.
In re claim 2, Huang discloses thinning the substrate after forming the semiconductor structure thereon. 
In re claim 3, Huang does not suggest a thickness of the substrate 12 being 75 µm or less after thinning the substrate.  It would have been obvious to a person having skills in the art to have modified the substrate of Kosaka by utilizing the claimed substrate 12 being 75µm. Since this is merely a substrate thickness that may be desired for a given application, it has been held that modifying the semiconductor substrate of a HEMT art involves routing skill in the art.  MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955)
In re claim 4, Huang discloses depositing a back metal layer 52 within the via 48 [Fig. 8 & col. 5, ln.35]
In re claim 5, Huang discloses:
. the back metal layer 52 directly contacts a lower surface of the first ohmic contact 32 [Figs. 8-9], and 
. a contact area between the back metal layer 52 and the lower surface of first ohmic contact 32 is fifty percent or more of an area of the lower surface of the first ohmic contact [col. 5].
In re claim 6, Huang discloses the back metal layer 52 extending on the lower surface of the substrate 12 [Figs. 8-9].
In re claim 7, Huang discloses:
- forming the semiconductor structure 20 on the substrate 12 comprises forming a channel layer 14 on the substrate 12 [Figs. 1-2]; and 
- forming a barrier layer 16 on the channel layer 14 [col. 2, ln.32].
In re claim 8, Huang discloses the first ohmic contact 32 being in a recess in an upper surface of the barrier layer 16 [Figs. 3-7]. 
In re claim 9, Huang suggests the cross-section of the via 28 in a direction parallel to the lower surface of the substrate 12 being less than 1000 µm [col. 5, ln.18].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment. 
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-22 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kosaka et al (U.S. Patent No. 10,943,821) in view of Huang et al (U.S. Patent No. 8,304,271).
In re claim 1, Kosaka discloses a method of forming a high electron mobility transistor 1A, comprising:
- forming a semiconductor structure 10 on a substrate 3, the substrate comprising an upper surface and a lower surface on opposing sides of the substrate 3 [Fig. 2 & col. 2, lns.48-56];
-forming a source contact 21 comprising a first ohmic contact 21a on an upper surface of semiconductor structure 10 [Fig. 10 & col. 3, lns.33-45]; and 
- forming a via 4 extending from the lower surface of the substrate 3 to the first ohmic contact 22a [Figs. 3, 10 and col. 5, lns.31-50].
Since Kosaka discloses “a planar shape of the via hole 4 is rectangular, circular, elliptical or oblong” [col. 5, ln.41], Kosaka inherently teaches or suggests a width of the via decreases as the via extends from the lower surface of the substrate to the upper surface of the substrate.  
Nevertheless, such topless cone-shaped via is known in the HEMPT art as evidenced by Huang, teaching an analogous art to that of Kosaka, disclosing a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate [Fig. 9].  
It would have been an obvious matter of design choice to make the transistor via of whatever form or shape was desired or expedient. A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.

    PNG
    media_image2.png
    250
    400
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    257
    457
    media_image3.png
    Greyscale
	 
    PNG
    media_image4.png
    351
    478
    media_image4.png
    Greyscale

Applicant(Figs.1B) VS. Kosaka (US Pat. 10,943,821)Fig.10 & Huang (US Pat. 8,304,271)Fig.9
In re claim 2, Kosaka discloses thinning substrate 3 after forming the semiconductor structure thereon. 
In re claim 3, Kosaka also suggests a thickness of the substrate 3 being 75 µm [col. 3, ln.60].  
In re claim 4, Kosaka discloses depositing a back metal layer 24 within the via 4 [Figs. 3, 10].
In re claim 5, Kosaka discloses:
. the back metal layer 24 directly contacts a lower surface of the first ohmic contact 21a, and 
. a contact area 10a between the back metal layer 24 and the lower surface of first ohmic contact 21a is fifty percent or more of an area of the lower surface of the first ohmic contact [Fig. 10].
In re claim 6, Kosaka discloses the back metal layer 24 extending on the lower surface of the substrate 3 [Figs. 4, 10 & col. 6, lns.21-26].
In re claim 7, Kosaka discloses:
- forming the semiconductor structure 10 on the substrate 3 comprises forming a channel layer 12 on the substrate 3 [Fig. 2 and col. 2]; and 
- forming a barrier layer (i.e., supply layer 13, in col. 2, ln.67) on the channel layer 12.
In re claim 8, Kosaka discloses the first ohmic contact 21a being in a recess in an upper surface of the barrier layer 13 [Figs. 3-7]. 
In re claim 9, Kosaka discloses a largest cross-section of the via 4 in a direction parallel to the lower surface of the substrate 3 [Figs. 8-9].  Kosaka does not suggest “the cross-section of the via 4 in a direction parallel to the lower surface of substrate 3 being less than 1000 µm.
It would have been obvious to a person having skills in the art to have modified the via cross-section of Kosaka by utilizing the claimed via cross-section being less than 1000µm. Since this is merely via cross-section that may be desired for a given application, it has been held that modifying the semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Kosaka discloses a method of forming a transistor, comprising: 
- forming a semiconductor structure 10 on a substrate 3 [Fig. 2 & col. 2, ln.53];
- forming a first ohmic source contact 21 and a second ohmic source contact (i.e., contact on the leftmost and/or rightmost of structure 1A in Fig. 2) on an upper surface of the semiconductor structure 10; 
- forming a drain contact 22 on the upper surface of the semiconductor structure 10 between the first 21 [Fig. 10 & col. 5, lns.9-18]; and 
- forming 4 extending between a bottom surface of substrate 3 and the first 21, respectively [Figs. 3& 10].
Kosaka does not suggest a distance between a center of the first via and a center of the second via being 75 µm or less.  It would have been obvious to a person having skills in the art to have modified the distance between the first and second via of Kosaka by utilizing the claimed distance being less than 75µm. Since this is merely via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955)
In re claim 11, since Kosaka discloses “planar shape of the via hole 4 is rectangular, circular, elliptical or oblong” [col. 5, ln.41], Kosaka inherently teaches or suggests a width of the via decreases as the via extends from the lower surface of the substrate to the upper surface of the substrate.  
Nevertheless, such topless cone-shaped via is known in the HEMPT art as evidenced by Huang, teaching an analogous art to that of Kosaka, disclosing a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate [Fig. 9].  
It would have been an obvious matter of design choice to make the transistor via of whatever form or shape was desired or expedient. A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 12, Kosaka discloses the first ohmic source contact 21 being in a recess in the upper surface of the semiconductor structure 2 [Fig. 2]. 
In re claim 13, Kosaka discloses:
. the transistor 1A is a high electron mobility-transistor (HEMT), and 
. forming the semiconductor structure 10 [Fig. 2], comprises:
forming a channel layer 12 on the substrate; and forming a barrier layer 13 on the channel layer 12.
In re claim 14, Kosaka discloses forming a well region in an upper portion of semiconductor structure 10, wherein the first ohmic source contact 21 is on the well region. 
In re claim 15, Kosaka discloses:
. the first via 4 is located below a first portion of the first ohmic source contact 21 [Fig. 2], and 
. the drain contact 22 is between the first portion of the first and the second ohmic source contacts 21. 
In re claim 16, Kosaka does not suggest a largest cross-section of the first via 4 in a direction parallel to a lower surface of the substrate 3 is less than 1000 µm.
It would have been obvious to a person having skills in the art to have modified the via cross-section of Kosaka by utilizing the claimed cross-section being less than 1000 µm. Since this is merely a via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Kosaka discloses a transistor, comprising: 
- a semiconductor structure 10 on a substrate 3 [Fig. 2 & col. 2, ln.53]; 
- a first ohmic source contact 21 and a second ohmic source contact (i.e., contact on the leftmost and/or rightmost of structure 1A, in Figs. 2& 10) on an upper surface of the semiconductor structure 10; 
- a drain contact 22 on the upper surface of the semiconductor structure 10 between the first 21 [col. 3, lns.33-45]; and 
- a first via 4 and a second via (i.e., via on the leftmost and/or rightmost of structure 1A, in Figs. 2& 10)  extending between a bottom surface of substrate 101 and the first and the second ohmic source contacts 21, respectively [Fig. 2].
Kosaka does not suggest a distance between a center of the first via and a center of the second via being 75 µm or less.  It would have been obvious to a person having skills in the art to have modified the distance between the first and second via of Kosaka by utilizing the claimed distance being less than 75 µm. Since this is merely via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, since Kosaka discloses “planar shape of the via hole 4 is rectangular, circular, elliptical or oblong” [col. 5, ln.41], Kosaka inherently teaches or suggests a width of the via decreases as the via extends from the lower surface of the substrate to the upper surface of the substrate.  
Nevertheless, such topless cone-shaped via is known in the HEMPT art as evidenced by Huang disclosing a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate [Fig. 9].  
It would have been an obvious matter of design choice to make the transistor via of whatever form or shape was desired or expedient. A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 19, Kosaka discloses the first ohmic source contact 21 being in a recess in the upper surface of the semiconductor structure 10 [Figs. 2 &10].
In re claim 20, Kosaka discloses a well region 25a in an upper portion of the semiconductor structure 10, wherein the first ohmic source contact 25 is on the well region [Figs. 2-3 & col. 5].
In re claim 21, Kosaka discloses:
. the first via 4 is located below a first portion of the first ohmic source contact 21 [Figs. 3&10], and 
. the drain contact 22 is between the first portion of the first and the second ohmic source contacts 21. 
In re claim 22, Kosaka discloses a gate contact 23 on the semiconductor structure 10, wherein the first via 4 is between, in plan view, the drain contact 22 and the gate contact 23 [Figs. 2-3 & col. 4, lns.3-14].
- forming a via 4 extending from the lower surface of substrate 3 to the first ohmic contact 21a [Fig. 10].
7.	Claims 1-22 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ko et al (U.S. Patent No. 9,136,3960) in view of Huang et al (U.S. Patent No. 8,304,271).
In re claim 1, Ko discloses a method of forming a high electron mobility transistor, comprising:

    PNG
    media_image5.png
    279
    471
    media_image5.png
    Greyscale
- forming a semiconductor structure on a substrate (i.e., buck silicon 101, in Fig. 2A), the substrate 101 comprising an upper surface and a lower surface on opposing sides of the substrate; 					   Fig. 1B >>>
- forming a source contact SE comprising a first ohmic contact 110 on an upper surface of the semiconductor structure 100 [Figs. 2B-D & col. 5, lns.9-22]; and 
Ko does not suggest a width of the via decreases as the via extends from the lower surface of the substrate to the upper surface of the substrate.  
Huang, teaching an analogous art to that of Ko, discloses a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate [Fig. 9].  It would have been an obvious matter of design choice to make the transistor via of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 2, Ko discloses thinning the substrate after forming the semiconductor structure thereon. 
In re claim 3, Ko does not suggest a thickness of the substrate 101 being 75 µm or less after thinning the substrate.  It would have been obvious to a person having skills in the art to have modified the substrate of Ko by utilizing the claimed substrate 101 being 75µm. Since this is merely a substrate thickness that may be desired for a given application, it has been held that modifying the semiconductor substrate of a HEMT art involves routing skill in the art.  MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955)
In re claim 4, Ko discloses depositing a back metal layer 132 within the via VH [Fig. 2G].
In re claim 5, Ko discloses
. the back metal layer 132 directly contacts a lower surface of the first ohmic contact, and 
. a contact area between the back metal layer 132 and the lower surface of the first ohmic contact is fifty percent or more of an area of the lower surface of the first ohmic contact.
In re claim 6, Ko discloses the back metal layer 132 extending on the lower surface of the substrate 101.
In re claim 7, Ko discloses:
- forming the semiconductor structure 100 on the substrate 101 comprises forming a channel layer 108 on the substrate 101 [Figs. 2A-B]; and 
- forming a barrier layer (i.e., capping layer 109, in col. 6, ln.41) on the channel layer 108. 
In re claim 8, Ko discloses the first ohmic contact 110 being in a recess in an upper surface of the barrier layer 109 [Fig. 2B]. 
In re claim 9, Ko discloses a largest cross-section of the via VH in a direction parallel to the lower surface of the substrate 101 [Fig. 2A].  Ko does not suggest “the cross-section of via VH in a direction parallel to the lower surface of substrate 101 being less than 1000 µm.
It would have been obvious to a person having skills in the art to have modified the via cross-section of Ko by utilizing the claimed via cross-section being less than 1000 µm. Since this is merely via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Ko discloses a method of forming a transistor, comprising: 
- forming a semiconductor structure 100 on a substrate 101 [Fig. 2A]; 
- forming a first ohmic source contact SE and a second ohmic source contact SE on an upper surface of the semiconductor structure 100 [Fig. 2B]; 
- forming a drain contact DE on the upper surface of the semiconductor structure 100 between the first and the second ohmic source contacts SE [col. 5, lns.9-18]; and 
- forming first and second via VH extending between a bottom surface of substrate 101 and the first and the second ohmic source contacts SE, respectively [Figs. 2E-I].
Ko does not suggest a distance between a center of the first via and a center of the second via being 75 µm or less.  It would have been obvious to a person having skills in the art to have modified the distance between the first and second via of Ko by utilizing the claimed distance being less than 75µm. Since this is merely via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955)
In re claim 11, Ko does not suggest a width of the first via SE decreasing as the first via extends from the bottom surface of substrate 101 to the first ohmic source contact SE.  
Huang discloses a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate [Fig. 9].  It would have been an obvious matter of design choice to make the transistor via of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 12, Ko discloses the first ohmic source contact 101 being in a recess in the upper surface of the semiconductor structure 100 [Figs. 2A-B]. 
In re claim 13, Ko discloses:
. the transistor is a high electron mobility-transistor (HEMT), and 
. forming the semiconductor structure 100 [Figs. 2A-B], comprises:
forming a channel layer 108 on the substrate; and forming a barrier layer 109 on the channel layer 108.
In re claim 14, Ko discloses forming a well region in an upper portion of semiconductor structure 100, wherein the first ohmic source contact SE is on the well region. 
In re claim 15, Ko discloses:
. the first via VH is located below a first portion of the first ohmic source contact SE [Fig. 2E], and 
. the drain contact DE is between the first portion of the first and the second ohmic source contacts SE. 
In re claim 16, Ko does not suggest a largest cross-section of the first via VH in a direction parallel to a lower surface of the substrate is less than 1000 µm.
It would have been obvious to a person having skills in the art to have modified the via cross-section of Ko by utilizing the claimed cross-section being less than 1000 µm. Since this is merely a via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Ko discloses a transistor, comprising: 
- a semiconductor structure 100 on a substrate 101 [Fig. 2A]; 
- a first ohmic source contact SE and a second ohmic source contact SE on an upper surface of the semiconductor structure 100 [Fig. 2B]; 
- a drain contact DE on the upper surface of the semiconductor structure 100 between the first and the second ohmic source contacts SE [col. 5, lns.9-30]; and 
- a first via VH and a second via VH extending between a bottom surface of substrate 101 and the first and the second ohmic source contacts SE, respectively [Figs. 2E-I].
Ko does not suggest a distance between a center of the first via and a center of the second via being 75 µm or less.  It would have been obvious to a person having skills in the art to have modified the distance between the first and second via of Ko by utilizing the claimed distance being less than 75 µm. Since this is merely via cross-section that may be desired for a given application, it has been held that modifying semiconductor via of a HEMT art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Ko does not suggest a width of the first via SE decreasing as the first via extends from the bottom surface of substrate 101 to the first ohmic source contact SE.  
Huang discloses a width of via 48 decreases as the via extends from the lower surface of a substrate 12 to the upper surface of the substrate [Fig. 9].  It would have been an obvious matter of design choice to make the transistor via of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 19, Ko discloses the first ohmic source contact 110 being in a recess in the upper surface of the semiconductor structure 100 [Fig. 2B].
In re claim 20, Ko discloses a well region in an upper portion of the semiconductor structure 100, wherein the first ohmic source contact SE is on the well region [Fig. 2B].
In re claim 21, Ko discloses:
. the first via VH is located below a first portion of the first ohmic source contact SE [Fig. 2E]; and 
. the drain contact DE is between the first portion of the first and the second ohmic source contacts SE [Figs. 2B-D]. 
In re claim 22, Ko discloses a gate contact GE on the semiconductor structure 100, wherein the first via VH is between, in plan view, the drain contact DE and the gate contact GE [Figs. 2D-E].
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 21, 2022											    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815